DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 have been considered by the examiner and been placed of record in the file.

35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 11-13 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “storage means”, “processing means” and “correcting means” coupled with such functional languages as “storing”, “applying” and “generating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 11-13 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre- AIA ), sixth paragraph limitations.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 11-13 recite the means plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for the claimed functions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Othmezouri et al. (EP 2395456 A1).

Claim 1. Othmezouri et al. disclose a method for processing video data comprising a plurality of image frames (read as the present invention relates to a method for processing video data comprising a plurality of images [0027]), the plurality of image frames having an earlier frame and a later frame of a video sequence (read as The video data thereby may comprise a sequence of images, e.g. indicating the motion of one or more objects in a scene [0027].), and having a label for a region or patch in the earlier frame and a corresponding region or patch in the later frame (read as At each time-instant, a latent or hidden image is composed from a set of regions called patches from the currently observed image… At each time-instant, a latent or hidden image is composed from a set of regions called patches from the currently observed image [0028]), the method comprising: 
obtaining a forward model and a backward model of the plurality of image frames (read as patch in the latent image  is matched with patches in a previous image (forward pass) or in a subsequent image (backward pass). The latent image inherits labels from the labels of the patches in the previous or subsequent image [0028]); 
processing the forward model and the backward model to propagate at least one label in the region or patch to at least one other image frame of the video sequence, using a probabilistic method for estimating the label in the at least one other image frame in forward and backward correspondences (read as The present invention provides a method of label propagation using a directed graphical model for label propagation in video sequences. The model may be a joint model of sequences of frames and their labels. The model may be a generative probabilistic model of a sequence of frames and their corresponding labels [0028]), wherein, during the processing, a pixel having a most likely label with a probability lower than a threshold value is assigned a predetermined generic label (read as it is possible that a patch at time k - 1 is not a best match for any patch at time k. Therefore, no labels are transferred to some pixels (remember that patches overlap) at time k – 1 [0040]); and 
generating a labelled result for any given image frame by applying an image label difference, based on label uncertainty between the forward and backward correspondences, to the given image frame (read as The M-step consists of two passes to determine the maximum probable values of the hidden variables, the backward message pass which goes from time k = n - 1 : 1 and a forward message pass from time k = 1 : n – 1 [0039]).
Othmezouri et al. do not explicitly disclose: forward model and the backward model
However,  Othmezouri et al. disclose: …image  is matched with patches in a previous image (forward pass) or in a subsequent image (backward pass) [0028]. FIG. 1. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Othmezouri et al. in order to realize all limitations of the instant application namely use forward and backward models to automatic propagation of labels assigned to regions, objects or even pixels (Othmezouri et al. [0001]). Also, since backward and forward models are not explicitly defined any interpretation is valid.

Claim 2. The method according to claim 1, Othmezouri et al. disclose,
wherein the propagated label is a class label (read as a known class label is transferred to pixels in frame k and so on until frame n – 1 [0041]).

Claim 3. The method according to claim 1, Othmezouri et al. disclose,
wherein the propagated label is an instance label (read as maps latent image patch Zk,j to an observed patch lk-1,Tk,j of the same size in lk. The same instance of Tk,j also maps latent labelled patch Zak,j to a patch Ak-1'Tk,j [0031]).

Claim 4. The method according to claim 1, Othmezouri et al. do not explicitly disclose,
wherein the plurality of image frames have a pixel resolution greater than or equal to 960x720.
However, the examiner takes an Official Notice that image resolution of 960x720 is well-known and part of the standard. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Othmezouri et al. with the teaching of Office Notice et al. in order to use image resolution of 960x720. It is important to use standard image resolution in order to create compatibility among devices from different manufacturers. 

Claim 5. The method according to claim 1, Othmezouri et al. disclose,
wherein the forward and backward models comprise a probabilistic graphical model (FIG. 1 a probabilistic graphical model is shown).

Claim 10. Othmezouri et al. disclose a method for processing video data comprising a plurality of image frames, the plurality of image frames having an earlier frame and a later frame of a video sequence, and having a label for a region or patch in the earlier frame and a corresponding region or patch in the later frame, the method (read as present invention provides methods and apparatus to compare (and subsequently label) this current image with a latent image created by propagating from an image taken at a position that was passed in the past (A) in a forwards direction and/or to compare (and subsequently label) this current image with an image created by propagating in a backwards direction from an image taken at position (B) that will be passed in the future [0029]) comprising: 
obtaining a forward model and a backward model of the plurality of image frames (read as patch in the latent image  is matched with patches in a previous image (forward pass) or in a subsequent image (backward pass). The latent image inherits labels from the labels of the patches in the previous or subsequent image [0028]); 
processing the forward model and the backward model to propagate at least one label in the region or patch to at least one other image frame of the video sequence, using a probabilistic method for estimating the label in the at least one other image frame in forward and backward correspondences (read as The present invention provides a method of label propagation using a directed graphical model for label propagation in video sequences. The model may be a joint model of sequences of frames and their labels. The model may be a generative probabilistic model of a sequence of frames and their corresponding labels [0028]), wherein, during the processing, a pixel having a most likely label with a probability lower than a threshold value is assigned a predetermined generic label (read as it is possible that a patch at time k - 1 is not a best match for any patch at time k. Therefore, no labels are transferred to some pixels (remember that patches overlap) at time k – 1 [0040]); 
generating a labelled result for any given image frame by applying an image label difference, based on label uncertainty between the forward and backward correspondences, to the given image frame (read as The M-step consists of two passes to determine the maximum probable values of the hidden variables, the backward message pass which goes from time k = n - 1 : 1 and a forward message pass from time k = 1 : n – 1 [0039]); and 
using the labelled result image frames for training an image classifier (read as the present invention may be used to train other algorithms or to provide image labels for other algorithms, e.g. to pedestrian detection algorithms [0029]).
Othmezouri et al. do not explicitly disclose: forward model and the backward model
However,  Othmezouri et al. disclose: …image  is matched with patches in a previous image (forward pass) or in a subsequent image (backward pass) [0028]. FIG. 1. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Othmezouri et al. in order to realize all limitations of the instant application namely use forward and backward models to automatic propagation of labels assigned to regions, objects or even pixels (Othmezouri et al. [0001]). Also, since backward and forward models are not explicitly defined any interpretation is valid.

Claim 11. Othmezouri et al. disclose a system for processing video data comprising a plurality of image frames, the plurality of image frames having an earlier frame and a later frame of a video sequence, having a label for a region or patch in the earlier frame and a corresponding region or patch in the later frame, the system (read as present invention provides methods and apparatus to compare (and subsequently label) this current image with a latent image created by propagating from an image taken at a position that was passed in the past (A) in a forwards direction and/or to compare (and subsequently label) this current image with an image created by propagating in a backwards direction from an image taken at position (B) that will be passed in the future [0029]. FIG. 5)  comprising: 
storage means (FIG. 5, item 30 Memory) storing a forward model of the plurality of image frames and a backward model of the plurality of image frames (read as patch in the latent image  is matched with patches in a previous image (forward pass) or in a subsequent image (backward pass). The latent image inherits labels from the labels of the patches in the previous or subsequent image [0028]); 
processing means for applying the model to propagate at least one label of the region or patch to at least one other image frame of the video sequence, using a probabilistic method for estimating the label in the at least one other image frame in forward and backward correspondences (read as The present invention provides a method of label propagation using a directed graphical model for label propagation in video sequences. The model may be a joint model of sequences of frames and their labels. The model may be a generative probabilistic model of a sequence of frames and their corresponding labels [0028]), wherein the processing means is configured to assign a void label to a pixel having a most likely label with a probability lower than a threshold value (read as it is possible that a patch at time k - 1 is not a best match for any patch at time k. Therefore, no labels are transferred to some pixels (remember that patches overlap) at time k – 1 [0040]); and 
correcting means for generating a labelled result for any given image frame by applying an image label difference, based on label uncertainty between the forward and backward correspondences, to the given image frame (read as apparatus to compare (and subsequently label) this current image with a latent image created by propagating from an image taken at a position that was passed in the past (A) in a forwards direction and/or to compare (and subsequently label) this current image with an image created by propagating in a backwards direction from an image taken at position (B) that will be passed in the future [0029]).
Othmezouri et al. do not explicitly disclose: forward model and the backward model
However,  Othmezouri et al. disclose: …image  is matched with patches in a previous image (forward pass) or in a subsequent image (backward pass) [0028]. FIG. 1. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Othmezouri et al. in order to realize all limitations of the instant application namely use forward and backward models to automatic propagation of labels assigned to regions, objects or even pixels (Othmezouri et al. [0001]). Also, since backward and forward models are not explicitly defined any interpretation is valid.

Claim 12. The system according to claim 11, Othmezouri et al. disclose,
wherein the forward model and the backward model are probabilistic graphical models (FIG. 1 a probabilistic graphical model is shown).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Othmezouri et al. (EP 2395456 A1) in view of Abramovici et al. (WO 2016/149446 A1).

Claim 6. The method according to claim 3, Othmezouri et al. disclose,
comprising: 
after the processing, assigning pixels within an image frame having no instance label to a background class (read as … label "filling step" where the voids created in the backwards [0041]); 
Othmezouri et al. do not explicitly disclose
dilating the pixels of the background class surrounded by pixels having an assigned instance label into a group of pixels; and 
reassigning the assigned instance label to the group of pixels when the group of pixels is smaller than a threshold size.
However, in the related field of endeavor Abramovici et al. disclose: FIG. 18 disclose different ways to dilate pixels and hole-filling. These methods and others are matter design choice.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Abramovici et al. in order to reduce the complexity of animation while also increasing final quality (Abramovici et al. [0003]).

Claim 13. The system according to claim 11, Othmezouri et al. disclose,
comprising post-processing means configured to assign pixels within an image frame having no instance label to a background class (read as … label "filling step" where the voids created in the backwards [0041]), 
dilate the pixels of the background class surrounded by pixels having an assigned instance label into a group of pixels, and 
reassigning the assigned instance label to the group of pixels when the group of pixels is smaller than a threshold size.
Othmezouri et al. do not explicitly disclose
dilate the pixels of the background class surrounded by pixels having an assigned instance label into a group of pixels, and 
reassigning the assigned instance label to the group of pixels when the group of pixels is smaller than a threshold size.
However, in the related field of endeavor Abramovici et al. disclose: FIG. 18 disclose different ways to dilate pixels and hole-filling. These methods and others are matter design choice.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Othmezouri et al. with the teaching of Abramovici et al. in order to reduce the complexity of animation while also increasing final quality (Abramovici et al. [0003]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Othmezouri et al. (EP 2395456 A1) in view of Cammas et al. (FR 2947134 A1).

Claim 7. The method according to claim 6, Othmezouri et al. do not explicitly disclose,
wherein the threshold size is 40 pixels, better 30 pixels, still better 20 pixels.
However, in the related field of endeavor Cammas et al. disclose: image being formed of blocks of 30 pixels grouped together in groups of standard size. The idea, of using groups of 30 pixels size, is clearly disclosed by Cammas et al. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Othmezouri et al. with the teaching of Cammas et al. in order to enable the coding and decoding of images, and in particular of the video stream, comprising a series of successive images (Cammas et al.). In addition, the choice of the pixel group size could be a matter of design choice.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Othmezouri et al. (EP 2395456 A1) in view of Zhou et al. (US 2017/0339391 A1).

Claim 8. The method according to claim 7, Othmezouri et al. do not explicitly disclose
wherein the video sequence is a 360 degree video sequence.
However, in the related field of endeavor Zhou et al. disclose: the incoming 360 degree video stream [0215]. The idea, of using 360 degree video sequence, is clearly disclosed by Zhou et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Othmezouri et al. with the teaching of Zhou et al. in order to capture and playback, 360 degree video may be captured, stitched, encoded, transmitted, stored, decoded, rendered, and played-back (Zhou et al. [0048]).

Claim 9. The method according to claim 8, the combination of Othmezouri et al. and Zhou et a. teaches,
wherein the 360 degree video sequence is stored as equirectangular images (Zhou et al.: read as viewport rendering from equirectangular projection [0215]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646